Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-19-2006

USA v. Al-Ame
Precedential or Non-Precedential: Precedential

Docket No. 04-3769




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Al-Ame" (2006). 2006 Decisions. Paper 1667.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1667


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-3769


                           UNITED STATES OF AMERICA

                                            v.

                                   ALI B. AL-AME,

                                                 Appellant


                      Appeal from the United States District Court
                             for the District of New Jersey
                       (D.C. Criminal Action No. 02-cr-00402)
                       District Judge: Honorable John C. Lifland


                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 15, 2005

                     Before: BARRY, and AMBRO, Circuit Judges
                              POLLAK * , District Judge




Catherine M. Brown, Esquire
P.O. Box 9058
60 Washington Street
Morristown, NJ 07963
      Counsel for Appellant

Christopher J. Christie
  United States Attorney
George S. Leone


      *
       Honorable Louis H. Pollak, United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.
  Chief, Appeals Division
Caroline A. Sadlowski
  Assistant U.S. Attorney
District of New Jersey
Office of United States Attorney
970 Broad Street, Room 700
Newark, NJ 07102
       Counsel for Appellee

                   ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
January 17, 2006, be amended as follows:

      On page three, line two, underline the space between inter and alia (so that the
words read “inter alia”).

      On page three, move the heading “I. Facts and Procedural History” from the left
margin to the center of the line.

       On page seven, line two, insert a close parentheses after “3d Cir. 1997” (so that the
phrase reads “(quoting United States v. Tarnopol, 561 F.2d 466, 472 (3d Cir. 1977)
(internal citations and quotation marks omitted))”).

       On page seven, seventh line from the bottom of the page, change the word “of” to
“on” (so that the phrase reads “acceptable score on the exam”).



                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: January 19, 2006




                                             2